                          SILLS CUMMIS & GROSS
                                             A PROFESSIONAL CORPORATION



                                              The Le gal Ce nter
                                          One Ri ver fr ont Pl a za
                                     New a r k, N ew Jer s e y 0 7 102- 540 0
                                              Tel : 973 - 64 3- 7 000
                                             Fa x : 9 73- 64 3- 65 00

                                                                                            101 Park Avenue
                                                                                         New York, NY 10112
                                                                                           Tel: 212-643-7000
                                                                                           Fax: 212-643-6500

Jeffrey J. Greenbaum                                                                    600 College Road East
Member                                                                                    Princeton, NJ 08540
Direct Dial: (973) 643-5430                                                                  Tel: 609-227-4600
E-mail: jgreenbaum@sillscummis.com                                                           Fax: 609-227-4646



                                              September 10, 2019

VIA ECF
Honorable James B. Clark III, U.S.M.J.
United States District Court, District of New Jersey
United States Post Office & Courthouse
Federal Square, Room 369
Newark, NJ 07101

             Re:     Louisiana Health Service & Indemnity Co., et al. v. Janssen
                     Biotech, Inc., et al., Civil Action No. 19-14146 (KM-JBC)

Dear Magistrate Judge Clark:

        This firm represents Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., and Janssen
Research & Development, LLC (collectively, the “Janssen Defendants”) in the above-captioned
action. The deadline for the Janssen Defendants and co-defendant BTG International Limited
(“BTG”, and collectively with the Janssen Defendants, the “Defendants”) to file a responsive
pleading is currently today. The parties have agreed to extend the time for Defendants to respond to
the Complaint in order to provide additional time to resolve certain issues relating to consolidation
and the leadership structure among the various Plaintiffs’ law firms. I have enclosed a proposed
Stipulation and Order extending the Defendants’ time to answer, move, or otherwise respond to the
Complaint. If this is acceptable to the Court, kindly sign the Order and have a “filed” copy returned
to us via the Court’s ECF system. Thank you for your attention to this matter. If the Court has any
questions, we are available at your convenience.

                                                              Respectfully submitted,

                                                              s/ Jeffrey J. Greenbaum
                                                                  JEFFREY J. GREENBAUM

cc: All Counsel of Record (via ECF)
